DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     EKATERINI ALEXOPOULOS,
                            Appellant,

                                    v.

          STEVEN GOLDSMITH, P.A., a Florida Professional
             Association and STEVEN M. GOLDSMITH,
                             Appellees.

                              No. 4D18-1007

                          [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE 10-
013480.

  Ekaterini Alexopoulos, Boca Raton, pro se.

  Diran V. Seropian of Shendell & Pollock, P.L., Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.